Citation Nr: 9924129	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  94-24 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for drug dependency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran served on active duty from October 1972 
to March 1978.  At present, after remand to the RO for 
additional development, the veteran's case is once again 
before the Board for appellate review.


FINDING OF FACT

The law precludes service connection for drug dependency. 


CONCLUSION OF LAW

Drug dependency is not a disability under the law for 
Department of Veterans Affairs (VA) compensation purposes. 38 
U.S.C.A. §§ 105, 1110, 1131 (West 1991); 38 C.F.R. § 3.301 
(1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the present case, the record shows the veteran has not 
established service connection for any disability.  However, 
there is ample evidence showing that he has suffered since 
prior to his service to the present of drug dependency.  
Specifically, the veteran's service medical records contain a 
report of medical history dated August 1972 showing he 
reported a history of drug addiction.  As well, the service 
records show that in November 1974 he was found guilty of 
violating the Uniform Code of Military Justice, Article 134, 
for the wrongful possession of a controlled substance.  But, 
in February 1978, his conviction was reviewed by the proper 
appellate body, which set aside the prior findings of guilty 
and dismissed the charges against him.  

Additionally, various VA medical records and VA examination 
reports from the St. Cloud and Minneapolis VA Medical Centers 
dated from 1991 to 1993, and records received from the Social 
Security Administration describe the treatment the veteran 
received over time for various psychiatric disorders 
including, but not limited to, drug and alcohol abuse, post 
traumatic stress disorder secondary to his experiences in 
prison while in the Army, and personality disorder.  However, 
the Board notes that none of these medical records provide 
any evidence linking the veteran's drug dependency to any 
other disorder. 

With respect to the applicable law, basic entitlement to 
disability compensation may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, 
but no compensation shall be paid if the disability is a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 1110, 1131.

With respect to alcohol or drug dependency/abuse, however, 
service connection shall not be established on a direct basis 
because such disorders cannot be considered to have been 
incurred in the line of duty.  "An injury or disease 
incurred during active military, naval or air service will be 
deemed to have been incurred in the line of duty and not the 
result of the veteran's own misconduct . . . unless such 
injury or disease was the result of a person's own willful 
misconduct or abuse of alcohol or drugs."  38 U.S.C.A. 
§ 105(a) (West 1991).  Thus, for purposes of all VA benefits 
requiring a service-connected disability or death for their 
eligibility, section 105(a) precludes service connection of a 
disability resulting from alcohol or drug abuse on the basis 
of the disability's incurrence or aggravation in service or 
of a death resulting from such a disability.  See VAOPGCPREC 
11-96 (November 15, 1996); see VAOPGCPREC 2-98 (February 10, 
1998).

Nevertheless, secondary service connection for alcohol or 
drug dependency/abuse is not precluded by law.  In this 
regard, in Barela v. West,  the United States Court of 
Veterans Appeals (Court) held that an award of service 
connection for disability due to abuse of alcohol or drugs 
was not precluded by 38 U.S.C.A. § 1110, but only 
"compensation" for such disability was so precluded, for 
claims filed after October 31, 1990.  Barela v. West, 11 Vet. 
App 280 (1998).

After a review of the record, the Board finds that as the 
veteran has not claimed and the evidence does not demonstrate 
that his drug dependency is secondary to a service-connected 
disability, this matter need not be addressed further in this 
decision. See Barela, supra.  Additionally, the Board finds 
that, as compensation and direct service connection for a 
disability resulting from the abuse of alcohol or drugs is 
precluded, the veteran's claim of service connection for drug 
dependency cannot be granted as a matter of law.  As such, 
the veteran's claim of service connection for drug dependency 
is denied on the basis of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for drug dependency is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

